                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

           CHAMBERS OF                                                    MARTIN LUTHER KING
         ESTHER SALAS                                                        COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                              50 WALNUT ST.
                                                                               ROOM 5076
                                                                           NEWARK, NJ 07101
                                                                               973-297-4887


                                          August 16, 2019


                                         LETTER ORDER


       Re:      Forrest Hill Community Association & Gaytha Krauser v. PSE&G, et al.
                Civil Action No. 19-16692 (ES)


Dear Parties:

        The Court is in receipt of Forrest Hill Community Association & Gaytha Krauser’s
(“Plaintiffs’”) verification and certificate of service (D.E. Nos. 4 & 5) with respect to their prior
emergent application (D.E. No. 1). The Court writes to reiterate that it denied that application
(D.E. No. 3); and, accordingly, “[t]here is no motion presently before the Court . . . on the subject.”
See, e.g., Hailey v. City of Camden, 631 F. Supp. 2d 528, 538 (D.N.J. 2009); see also Pub. Interest
Research Grp. of New Jersey, Inc. v. Hercules, Inc., 830 F. Supp. 1549, 1554 n.7 (D.N.J. 1993)
(“As there is currently before the court no motion . . . , we have no reason to decide this issue at
the present time.”).

       Plaintiffs, nonetheless, are permitted to file such an application in accordance with all
applicable rules. See, e.g., Fed. R. Civ. P. 65; L. Civ. R. 65.1.


       SO ORDERED.

                                                       s/Esther Salas
                                                       Esther Salas, U.S.D.J.
